IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                        No. 95-40588
                                      Summary Calendar



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


versus

RAUL DELEON,

                                                               Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-95-CR-24-1
                        - - - - - - - - - -
                           June 14, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

       Raul DeLeon appeals the denial of his pretrial motion to

suppress evidence seized by State Trooper Oscar Cruz during an

investigatory traffic stop.                   DeLeon contends that Cruz had no objective

reason to stop him because, under Texas law, the display of a partially torn temporary "buyer’s"

license tag is not illegal and does not give rise to a reasonable suspicion that he was in violation of

any law. Our review of the record and the arguments and authorities


       *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                       No. 95-40588
                                           - 2 -

convince us that the district court committed no reversible

error.     Cruz was justified in stopping DeLeon to investigate the

validity of his temporary license tag.                     See Green v. State, 866 S.W.2d
701, 703 (Tex. Ct. App. 1993); Kennedy v. State, 847 S.W.2d 635, 636 (Tex. Ct. App. 1993).

DeLeon’s arguments that the district court erred in denying his motion to

suppress because his detention subsequent to the initial

investigation exceeded the scope and purpose of the initial stop

and that he did not give voluntary consent to the search do not

show that the district court committed plain error.                           United States v.

Olano, 507 U.S. 725, 731-37 (1993)), cert. denied, 115 S. Ct. 1266 (1995); United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).

       AFFIRMED.